STATE OF LOUISIANA

                     COURT 4F APPEAL, FIRST CIRCUIT

JOEL COLBY STEVENS                                                                            NO.            2021       CW   1309

VERSUS


HOSPITAL              SERVICE           DISTRICT
NUMBER           1    OF   TANGIPAHOA
PARISH           D/ B/ A      NORTH       OAKS
HEALTH           SYSTEM           AND    NORTH     OAKS                                       DECEMBER              30,      2021
OCCUPATIONA                   HEALTH




In    Re:              Hospital            Service         District        No.     1    of        Tangipahoa                 Parish
                       d   b/ a         North        Oaks        Health          System            and            North        Oaks
                       Occupational                Health,       applying          for       supervisory                     writs,

                       2   st      Judicial          District          Court,          Parish            of       Tangipahoa,
                       No.        2020- 0002314.




BEFORE:                WHIPPLE,           C. J.,     LANIER AND          HESTER,        JJ.


        WRIT           NOT        CONSIDERED.              Relator       failed         to        provide           a    copy    of
each        pleading               on    which       the    judgment          was       found,               including          all

attachments                  to     the       Exception        of    Res      Judicata,                 in    violation          of

Rule        4-   5( C)(      8)    of     the      Uniform       Rules      of    the    Louisiana                  Courts       of

Appeal.
                      This court further directs relator to provide a copy of
the    transcr             pt      of    the    hearing        on August          23,    2021            in       the    event      a
new    applica             ion      is    filed.


        Supplementation                         of       this        writ        application                      and/ or        an

application                  for rehearing will                  not     be   considered.                    Uniform          Rules
of    Louisiana               Courts of Appeal, Rules                      2- 18. 7 &        4-    9.


        In           the     event        relator        seeks      to   file       a   new         application                with

this    court,             it      must       contain      all      pertinent          documentation                    and must
comply with Rule                        2- 12. 2    of   the     Uniform Rules               of     Louisiana                Courts
of    Appeal.                Any        new     application            must      be     filed                on    or        before
January 31,                2022 and must contain a copy of this ruling.

                                                               VGW

                                                               WIL
                                                               CHH




COURT                APPEAL,            FIRST    CIRCUIT

            OFF
       DEPUTY              LERK- OF        COURT
                     FOR   THE     COURT